DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Claim Interpretation
2. The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA 35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3. Claim 19 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph:

(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;



(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C.112(f) or pre - AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. lf applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre - AIA  35 U.S.C. 112, sixth 

Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6. Claim 12 recite: “the coding circuitry is adapted to perform the coding operation by selecting one of the current key and the previous key; and if the coding circuitry produces an encoded index, the one of the current key and the previous key is dependent on a value of the count circuitry and the encoded index, otherwise, the one of the current key and the previous key is dependent on a value of the count circuitry and the index”.

It is not clear why the coding circuitry will select the previous key when the current key is available.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. Claims 1-10, 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masek (US Pub.No.2017/0026173) in view of Beaverson (US Pub.No.2017/0235749).

10.Regarding claims 1,19 and 20 Masek teaches a data processing apparatus and the method comprising: storage circuitry; communication circuitry to respond to an access request comprising a requested index with an access response comprising requested data (Para:0004 teaches receiving file request); coding circuitry to perform a coding operation using a current key to: translate the requested index to an encoded index of the storage circuitry at which the requested data is stored, or translate encoded data stored at the requested index of the storage circuitry to the requested data, wherein the current key is based on an execution environment (Figs.1-3, Para:0024 and Para:0029 teaches receiving the file, diving the file into blocks or chunks to be stored in different storage locations . The chunks are saved in the index file which is encrypted with the client-specified key);

Masek teaches all the above claimed limitations but does not expressly teach update circuitry to perform an update, in response to the current key.

Beaverson teaches update circuitry to perform an update, in response to the current key being changed, of: the encoded index of the storage circuitry at which the requested data is stored or the encoded data (Para: 0012-0013 and Para: 0108 indexing and encrypting stored objects. Para: 0066, 0202 and 0404 teaches updating the encrypted object).

It would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Masek to include update circuitry to perform an update, in response to the current key as taught by Beaverson such a setup would yield in a predictable result of updating the storage circuitry to prevent attacks. 

11. Regarding claim 2 Beaverson teaches the data processing apparatus, wherein the update circuitry is adapted to perform a key update process for the execution environment to make the current key a previous key, and to make a new key the current key (Para:0234 and Para:0404 teaches perform key update).

12. Regarding claim 3 Beaverson teaches the data processing apparatus, wherein the update circuitry is adapted to perform the key update process after a period of time (Para:0102 teaches key update is performed after a period of time (Para:0234 and Para:0404 teaches perform key update process after a period of time).

13. Regarding claim 4 Beaverson teaches the data processing apparatus, wherein the update circuitry is adapted to perform the key update process every period of time (Para:0234 and Para:0404 teaches perform key update process every period of time). 



15. Regarding claim 6 Beaverson teaches the data processing apparatus, wherein the update circuitry is adapted to perform the update over a plurality of processor cycles, across the storage circuitry in a given order (Para:0202, Para:0399 and Para:0404 perform the update over a plurality of processor cycles in an order).

16. Regarding claim 7 Beaverson teaches the data processing apparatus, comprising: count circuitry to count progress of the update (Para: 0061-0063 and Para: 0080-0081 teaches maintain a reference count based on the update).

17. Regarding claim 8 Beaverson teaches the data processing apparatus, wherein the given order is based on an index of each entry in the storage circuitry (Para: 0080-0081, Para: 0099 and Para: 0201-0202 teaches the order is based on index entry in the storage).

18. Regarding claim 9 Beaverson teaches the data processing apparatus, comprising: environment storage circuitry to store a reference to the execution environment in association with the current key (Para: 0061-0062 and Para: 0103 teaches the object or file have reference count).

19. Regarding claim 10 Beaverson teaches the data processing apparatus, wherein the reference to the execution environment is also stored in association with the previous key (Para: 0223 and Para: 0404 teaches storing old keys). 



21. Regarding claim 18 Beaverson teaches the data processing apparatus, wherein the storage circuitry provides a mapping between program counter values and data associated with the program counter values (para:00188-0189 and claim 50 teaches counter values and data associated with the counter values) .

22. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Masek (US Pub.No.2017/0026173) in view of Beaverson (US Pub.No.2017/0235749) as applied to claim 9 above and further in view of Donnelli (US Pub.No.2006/0143084).

23. Regarding claim 11 Masek in view of Beaverson teaches all the above claimed limitations but does not expressly teach the data processing apparatus, wherein entries of the environment storage circuitry are accessed in parallel.

Donnelli teaches the entries of the environment storage circuitry are accessed in parallel (Para: 0032 teaches the entries are accessed in parallel).

It would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Masek in view of Beaverson to include the entries of the environment storage circuitry are accessed in parallel as taught by Donnelli such a setup would yield in a predictable result of faster accessing of the files.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431